Citation Nr: 1517156	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right ankle disability.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the reopening of the Veteran's claim for service connection for a right ankle disability.  

In December 2013 the Board reopened the claim and remanded the appeal for adjudication of the issue of service connection for a right ankle disability on a direct basis.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records dated June 1976 reveal that the Veteran sustained a fracture of the right ankle in a motor vehicle accident; emergency room records reveal that he was driving the vehicle which crashed and that his blood alcohol content was .19% mg. alcohol per 100 ml blood.  

2.  An August 1976 service department determination found that the Veteran's motor vehicle accident and resulting injury to the right ankle were not in the line of duty and were due to his own misconduct of driving under the influence of alcohol.  


CONCLUSION OF LAW

As the Veteran's right ankle fracture was not incurred in line of duty, the criteria for service connection for resultant disability are not met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to reopening his claims for service connection in a letter dated July 2010 with respect to the reopening of the claim for service connection which was prior to the initial RO rating decision denying the reopening of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Pursuant to the December 2013 Board remand additional notice was provided with respect to the issue of service connection.  The claim was subsequently readjudicated.  

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; VA medical records; a VA examination report; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in conjunction with the present appeal, because none is necessary as the claim is being denied as a matter of law.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310, 331; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. s 3.1(m); see also 38 U.S.C. § 105(a); 38 C.F.R. § 3.301(a). 

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.1(m)(2014). The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2014).

When the service department has made a finding that the injury, disease, or death was incurred in line of duty, or a finding that the injury, disease, or death was not due to misconduct, the finding "will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs."  38 C.F.R. §§ 3.1(m) and 3.1(n).

The Veteran served on active duty from July 1974 to July 1977.  

Service treatment records reveal that the Veteran was treated for a fractured right ankle at the emergency room in June 1976 as the result of being in a motor vehicle accident (MVA).  The emergency room records reveal that the was driving the vehicle which crashed and that his blood alcohol content was .19% mg. alcohol per 100 ml blood.  His right ankle fracture was surgically treated the day after he was admitted for emergency treatment from the accident.

In August 1976 a service department determination was issued which found that the Veteran's MVA and resulting injury to the right ankle were not in the line of duty, but rather were due to his own misconduct of driving under the influence of alcohol.  The line of duty determination and the supporting medical documentation found that the Veteran had been drinking alcohol several hours prior to the MVA which caused his right ankle injuries, and that laboratory tests performed soon after the accident established that the veteran had been inebriated at the time of the incident.   This finding is binding on VA.  38 C.F.R. §§ 3.1(m) and 3.1(n).

Private and VA medical evidence dated subsequent to service merely report that the veteran currently manifests disability of his right ankle which has apparently extended to his foot.  These records are not relevant to the issue of whether the  right ankle disability was incurred in the line of duty. 

In several statements of record, the Veteran has essentially alleged the following in support of his claim: (1) the surgery performed on his right ankle immediately after the MVA was experimental, and undertaken without his consent; (2) while he did consume alcohol in the hours leading up to the MVA, he did not do so with the intention of enjoying the intoxicating effects; (3) the amount of alcohol he consumed prior to the MVA was sufficient to render him completely unaware that he was operating a vehicle while intoxicated; (4) that field sobriety testing was not done at the time of the accident to determine if he was intoxicated; and (5) if he was intoxicated he could not have consented to the surgery on his right ankle. 

The Veteran's lay statements are not probative or credible.  His assertion that the right ankle surgery in service was experimental is countered by the emergency room records showing that the ankle fracture required treatment with an open reduction and internal fixation which is a common surgical treatment for a fracture.  His statements related to his reasons for consuming alcohol are irrelevant in light of the findings of the binding service department line of duty determination as the assertion that he was so intoxicated he did not know he was operating a vehicle.  His assertion that no testing was conducted is counted by documented emergency room blood test results.  His assertion that he was intoxicated so that he could not consent to surgery are also countered by the service treatment records showing that his intoxication, accident and emergency room admission were on one day, with the ankle surgery being conducted the next day.  

With respect to the Veteran's contention that he did not consume alcohol prior to the MVA to enjoy its intoxicating effects, the Board finds that his contention is not credible.  The evidence of record discloses, and he did not dispute, that he had been drinking for several hours prior to the MVA, without suggestion that his consumption of alcohol that evening was unknowing or anything but voluntary.  In contrast, the veteran has proffered only his bare assertion that, despite the voluntary nature of his consumption, he nevertheless did not intend to enjoy the intoxicating effects of the alcohol.  He has not offered an alternative explanation for his drinking or supporting evidence or rationale for his statement.  Therefore, the Board concludes that this statement is inherently incredible.  The statement is not, therefore, probative of the issue of whether the veteran's right ankle disability was incurred in the line of duty.

With respect to his assertion that he was too inebriated prior to the MVA to realize that he was operating a vehicle, the Board finds that the evidence of record, including service treatment records and the line of duty report of investigation in service, clearly demonstrates that his consumption of alcohol and consequent inebriation significantly contributed to the MVA causing his right ankle disability, and this is not in dispute.  Therefore, even assuming the truth of the Veteran's statement, his voluntary intoxication resulted proximately and immediately in disability, which is defined as willful misconduct under 38 C.F.R. § 3.301(c)(2).

The credible, probative, and controlling evidence of record establishes that the Veteran injured his right ankle in a MVA in which he was operating the motor vehicle in question while under the influence of alcohol.  The service department determination is that the accident and resulting right ankle injury were not in the line of duty and were due to the Veteran's own misconduct.  This finding is binding on VA, and there is no credible evidence which shows this finding to be invalid.  

Because the Veteran was under the influence at the time of the accident, the ensuing right ankle injury for which he now claims compensation; his injury was the result of his own misconduct and was not incurred in line of duty.  38 U.S.C. § 105(b); 38 C.F.R.§ s 3.1(m).  Service connection must therefore be denied, and the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


